          Case 1:19-cr-00725-JPO Document 88 Filed 01/28/20 Page 1 of 1



                                    The Law Offices Of

                  J o s e p h A. B o n d y

Joseph A. Bondy                                                      1776 Broadway
                                                                     Suite 2000
                                                                     New York NY 10019
                                                                     Tel 212.219.3572
                                                                     Fax 212.219.8456

                                                                     josephbondy@mac.com

                                                     January 28, 2020

Hon. J. Paul Oetken
United States District Judge
United States District Court
Southern District of New York
40 Foley Square
Courtroom 706
New York, NY 10007

               Re: United States v. Lev Parnas, et. al., 19-cr-725 (JPO)

Dear Judge Oetken:

       Please see the attached Exhibits A and B, which are referenced in our earlier request for a
bail modification to allow Mr. Parnas to attend the Senate Trial and reflect our communications
with Senator Schumer’s Office regarding Mr. Parnas’s invitation and his GPS device.

       Thank you in advance for consideration of this application.

                                                     Respectfully submitted,

                                                     _______/S/________
                                                     Joseph A. Bondy

c:     All Counsel (e-mail)
       USPTOs Samson and Khilkevich




                                                 1
